Citation Nr: 0112269	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from June 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi, that denied the above claim. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

In cases of disability compensation, VA is responsible for 
obtaining VA medical treatment or examination reports if the 
claimant provides sufficient information to locate the 
records, and obtaining any other relevant Federal records 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  Here, potentially relevant medical records have 
not been obtained by the RO.  For example, there is of record 
a June 1999 examination report that appears to consist of a 
March 1999 summary of psychological tests administered by Dr. 
Wade and a review of those tests by Dr. Lundy.  In Dr. 
Lundy's review, he made reference to examinations that he 
conducted on December 22, 1998, and on May 10, 1998.  These 
two examination reports are not of record.  There is a record 
of an examination by Dr. Lundy dated January 14, 1999, to 
which Dr. Lundy did not refer in his June 1999 report.  The 
RO should obtain copies of Dr. Lundy's examination reports or 
notes from the May 10 and December 22, 1998, examinations.

Further, on the report of the January 1999 PTSD examination, 
it was noted that the veteran was treated for one month 
sometime in the 1980s at the Jackson, Mississippi, VA 
Hospital Mental Hygiene Clinic.  It also appears that he has 
been awarded Social Security Administration (SSA) disability 
benefits.  These records have not been associated with the 
veteran's claims file and should be obtained on remand.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any 
psychiatric disorders or complaints since his separation from 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  If any development efforts are 
unsuccessful, notify the claimant of the records that have 
not been obtained, of the efforts undertaken to develop those 
records, and of further action to be taken in connection with 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  Here, the 
veteran has yet to identify his stressors with any 
specificity.  In a letter dated in November 1999, the veteran 
alleged that his stressors were his service in a combat unit 
in Vietnam for approximately a year and an injury he received 
to his abdomen area from hostile fire.  Service in a combat 
unit is too vague to be considered a stressor, although such 
service may have certainly involved events sufficient to be 
stressors.  The veteran does have a Purple Heart medal, 
clearly indicative of combat service.  However, evidence of 
combat service alone does not amount to evidence of a 
stressor, nor does it mean that service connection may be 
established without a diagnosis.  PTSD must be diagnosed in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders IV, 
(DSM-IV).  Such diagnosis requires, in the first instance, 
identification of a traumatic event.  The veteran should be 
asked again to provide a statement identifying the specific 
traumatic events that he contends precipitated PTSD.  

Thereafter, the RO should determine whether the veteran is a 
veteran of combat and, if so, which stressors are associated 
with combat.  If the veteran is determined to be a veteran of 
combat, any stressor related to combat must be taken as 
established, if consistent with the circumstances, 
conditions, or hardships of such service, unless there is 
clear and convincing evidence to rebut the occurrence of the 
stressor.  See 38 U.S.C.A. § 1154(b) (West 1991).  The 
veteran does have an award indicating that he was wounded in 
action.  If the veteran identifies non-combat stressors, 
appropriate efforts to verify the stressors should be 
undertaken.

If the veteran identifies his stressors and they may be 
accepted as established, or, if they are verified, prepare a 
list of established stressors and schedule the veteran for 
another PTSD examination.  Ask the doctor examining the 
veteran to determine whether PTSD may now be diagnosed and, 
if so, whether it is related to any established stressor.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated him for 
any psychiatric disorders or 
complaints since his separation from 
service to the present; and

b.  the names of any VA medical 
facilities at which he received 
treatment or evaluation for any 
psychiatric disorder, since 
separation from service to the 
present, and the approximate dates 
of such treatment.  

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  In 
particular, the RO should obtain the 
veteran's Jackson VAMC mental health 
clinic treatment records from the 1980s 
and should assure that Dr. Lundy's 
examination reports or notes from May 10 
and December 22, 1998, are associated with 
the file.

3.  Request the administrative and medical 
records relating to the appellant's Social 
Security disability claims and associate 
them with the claims file.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.  

5.  Ask the veteran to provide as 
specific and detailed information 
regarding his reported stressor events as 
he is able to recall.  

The veteran should specifically address 
the following: (1) the circumstances 
surrounding the injury for which he 
received the Purple Heart; and (2) any 
other traumatic events related to combat.  

If the veteran claims any stressors that 
are not related to combat, the RO should 
also ask the veteran to provide a 
written, legible statement, with as many 
details as possible of the claimed non-
combat stressors.  The statement should 
include, for each claimed stressor:  (a) 
the approximate date of the incident; (b) 
the approximate location of the incident; 
(c) a detailed description of the claimed 
stressful incident; (d) a list of the 
names of all individuals who were injured 
and/or killed during the claimed 
stressful incident, if any; and (e) 
whether any accident or casualty report 
was prepared in connection with the 
event, and to whom it was reported.  If 
any others were witness to the events, 
names and any other identifying 
information should be provided.  He may 
submit sworn statements from fellow 
service members or others who witnessed 
or knew of the alleged events at the time 
of their occurrence.

6.  Review the file and make a 
determination as to whether the veteran 
is a veteran of combat and, if so, 
whether any of his stressors are related 
to combat.  If any stressors are found to 
be related to a non-combat experience, 
then the RO should prepare a summary of 
these stressors, and they should be sent 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  The 
RO should request USASCRUR to provide any 
information which may verify the 
veteran's alleged stressors.  Any 
response received from the USASCRUR must 
be associated with the claims folder.

7.  Prepare a memorandum describing which 
of the veteran's stressors have been 
verified or otherwise established as 
having occurred during military service.

8.  Schedule a VA mental disorders 
examination, including such testing as 
may be necessary, in order to determine 
whether PTSD may be diagnosed and, if so, 
whether it is related to an established 
stressor.  Before conducting the 
examination, the examiner should be 
provided the claims folder and a copy of 
this remand and should review the 
veteran's medical history and the RO's 
memorandum detailing the stressors that 
have been verified or established for 
purposes of this claim.  The diagnosis 
should be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders IV 
(DSM-IV).

The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status. 

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

9.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

10.  Readjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


